    Case 3:20-cv-00476-S-BH Document 71 Filed 01/28/21                                Page 1 of 8 PageID 499



                                  UNITED STATES DISTRICT COURT
                                   NORTHERN DISTRICT OF TEXAS
                                        DALLAS DIVISION

TODD MICHAEL TOMASELLA,           §
    Plaintiff,                    §
                                  §
v.                                §                               CIVIL ACTION NO. 3:20-cv-00476-S-BH
                                  §
DIVISION OF CHILD SUPPORT, et al, §
      Defendants.                 §                               Referred to U.S. Magistrate Judge



    DEFENDANT WARREN KENNETH PAXTON’S BRIEF IN SUPPORT OF MOTION
           TO DISMISS PLAINTIFF’S FIRST AMENDED COMPLAINT


TO THE HONORABLE MAGISTRATE JUDGE IRMA CARRILLO RAMIREZ:
         DEFENDANT, Warren Kenneth Paxton 1, Attorney General for the State of Texas

(“General Paxton”), by and through his attorneys, files this Brief in support of his Motion to

Dismiss Plaintiff’s First Amended Complaint, pursuant to Federal Rules of Civil Procedure

12(b)(1) and 12(b)(6).

                                                I. INTRODUCTION

         Essentially, Plaintiff, Todd Michael Tomasella, appearing pro se, complains, through this

action that his constitutional rights were violated because he was ordered to pay child support and

was arrested and incarcerated when he failed to timely pay said child support. See Plaintiff’s First

Amended Complaint (“Complaint”). [DKT 60]. Plaintiff seeks redress for Defendants’ alleged

violation of his constitutional rights, Texas state laws, and the Racketeer Influenced and Corrupt



1
 Plaintiff also names the Division of Child Support as a defendant in his Complaint, however, the Division of Child
Support is not a legal entity capable of being sued but is a division of the Office of the Attorney General for which
General Paxton is the state official. For the purposes of this motion, it is assumed that Plaintiff intended to sue General
Paxton whose name appears on the Complaint, the summons, and the First Amended Complaint. [DKT 3, DKT 22,
DKT 60]. See Anthony of the Family Baker v. Child Support Div, No. 3:18-cv-341-C-BN at *6, 2018 WL 4858743
(N.D. Tex., Dallas Division, Sept. 18, 2018).

                                                            1
 Case 3:20-cv-00476-S-BH Document 71 Filed 01/28/21                    Page 2 of 8 PageID 500



Organizations Act. See Complaint. Plaintiff’s First Amended Complaint should be dismissed in its

entirety because (1) Plaintiff’s claims are barred by immunity and the Rooker-Feldman Doctrine;

and (2) Plaintiff fails to state a claim upon which relief can be granted because any alleged claim

is time-barred, and Plaintiff fails to make a prima facie case for any alleged violation of federal or

Texas law. See Complaint.

                                 II. STANDARD OF REVIEW

Legal Standard for Dismissal Under Fed. R. Civ. P. 12(b)(1).

       A motion to dismiss is a proper means to challenge a court’s authority to determine the

subject matter of a specific cause of action. FED. R. CIV. P. 12(b)(1). When the court lacks the

statutory or constitutional power to adjudicate a case, the case is properly dismissed for lack of

subject-matter jurisdiction. Hooks v. Landmark Indus., Inc., 797 F.3d 309, 312 (5th Cir. 2015).

The party seeking to invoke the Court’s subject matter jurisdiction has the burden of establishing

that such jurisdiction exists. Hartford Ins. Grp. v. Lou-Con Inc., 293 F.3d 908, 910 (5th Cir. 2002).

“[T]here is a presumption against subject matter jurisdiction that must be rebutted by the party

bringing an action to federal court.” Coury v. Prot, 85 F.3d 244, 248 (5th Cir. 1996) (citation

omitted). A motion to dismiss for lack of subject matter jurisdiction must be considered before any

other challenge. See Steel Co. v. Citizens for a Better Env’t, 523 U.S. 83, 94-95 (1998); Moran v.

Kingdom of Saudi Arabia, 27 F.3d 169, 172 (5th Cir. 1994). Defendants may assert an immunity

defense in a motion to dismiss. Jacquez v. Procunier, 801 F.2d 789, 791 (5th Cir. 1986).

Legal Standard for Dismissal Under Fed. R. Civ. P. 12(b)(6).

       “[t]o survive a Rule 12(b)(6) motion, the plaintiff must plead ‘enough facts to state a claim

to relief that is plausible on its face.’” In re Katrina Canal Breaches Litig., 495 F.3d 191, 205 (5th

Cir. 2007) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544 (2007)). “While a complaint attacked



                                                  2
    Case 3:20-cv-00476-S-BH Document 71 Filed 01/28/21                           Page 3 of 8 PageID 501



by a Rule 12(b)(6) motion to dismiss does not need detailed factual allegations, a plaintiff’s

obligation to provide the grounds of his entitlement to relief requires more than labels and

conclusions, and a formulaic recitation of the elements of a cause of action will not do.” Bell

Atlantic Corp., 550 U.S. 544 (citations, quotation marks, and brackets omitted).                          “Factual

allegations must be enough to raise a right to relief above the speculative level, on the assumption

that all the allegations in the complaint are true (even if doubtful in fact).” In re Katrina Canal

Breaches Litigation, 495 F.3d at 205 (quoting Bell Atlantic Corp., 550 U.S. 544).

                              III.     ARGUMENT AND AUTHORITIES

     A. Plaintiff’s Lawsuit Must Be Dismissed Because It is Barred by Qualified Immunity.

        Plaintiff brings this action asserting a deprivation of his constitutional rights under 42

U.S.C. § 1983 and personal injuries resulting from alleged tortious conduct. See Complaint.

Tomasella asserts that Defendants, collectively, violated his Fourth, Eighth, and 14th Amendment

rights and though the Complaint is unclear as to the precise actions attributed to each of the

individual Defendants 2, government officials, like General Paxton, who perform “discretionary

functions” are entitled to the defense of qualified immunity from suits in their individual capacity.

Harlow v. Fitzgerald, 457 U.S. 800 (1982).                   The doctrine of qualified immunity protects

government officials sued pursuant to § 1983 “from liability for civil damages insofar as their

conduct does not violate clearly established statutory or constitutional rights of which a reasonable

person would have known.” Pearson v. Callahan, 555 U.S. 223 (2009). “The protection of

qualified immunity applies regardless of whether the government official’s error is a mistake of

law, a mistake of fact, or a mistake based on mixed questions of law and fact.” Id. (internal

quotation marks omitted).


2
 Plaintiff fails to make any allegation of specific wrongful conduct by General Paxton, therefore, all claims against
General Paxton should be dismissed.

                                                         3
 Case 3:20-cv-00476-S-BH Document 71 Filed 01/28/21                    Page 4 of 8 PageID 502



       The Fifth Circuit has emphasized the broad protections of qualified immunity, stating that

it “protects all but the plainly incompetent or those who knowingly violate the law.” Romero v.

City of Grapevine, Texas, 888 F.3d 170, 176 (5th Cir. 2018) (quoting Malley v. Briggs, 475 U.S.

335, 341 (1986)). Following an invocation of qualified immunity, “the burden is on the plaintiff

to demonstrate the inapplicability of the defense.” McClendon v. City of Columbia, 305 F.3d 314,

323 (5th Cir. 2002). “Of course, the defendant’s conduct cannot constitute a violation of clearly

established law if, on the plaintiff’s version of the facts, there is no violation at all.” Johnson v.

Johnson, 385 F.3d 503, 525 (5th Cir. 2004). “Qualified immunity questions should be resolved at

the earliest possible stage of the litigation.” Anderson v. Creighton, 483 U.S. 635, 646 n.6 (1987).

The Fifth Circuit has “consistently held that plaintiffs who invoke Section 1983 must plead specific

facts that, if proved, would overcome the individual defendant’s immunity defense.” Geter v.

Fortenberry, 849 F.2d 1550, 1553 (5th Cir. 1988). “Further, plaintiffs must demonstrate prior to

discovery that their allegations are sufficiently fact-specific to remove the cloak of protection

afforded by an immunity defense.” Id. “[A]llowing broadly-worded complaints…which leave to

traditional pretrial depositions, interrogatories, and requests for admission the development of the

real facts underlying the claim, effectively eviscerates important functions and protections of

official immunity.” Wicks v. Mississippi State Employment Servs., 41 F.3d 991, 996 n. 21 (5th

Cir. 1995).

       Here, Plaintiff does not—and cannot—allege facts sufficient to show a clearly established

constitutional violation at the time relevant to the Complaint. A plaintiff seeking to overcome a

defendant’s qualified immunity asserted in a motion to dismiss must plead specific facts that, if

true, would allow the court to draw the reasonable inference that the defendant violated a clearly

established constitutional right. See Backe v. LeBlanc, 691 F.3d 645, 648 (5th Cir. 2012). The facts



                                                  4
 Case 3:20-cv-00476-S-BH Document 71 Filed 01/28/21                     Page 5 of 8 PageID 503



pled by Plaintiff, viewed in the light most favorable to him, do not meet that burden and his claims

against General Paxton must be dismissed.

   B. Plaintiff’s Lawsuit Must Be Dismissed Because It is Barred by the Rooker-Feldman
      Doctrine.

       “[T]he Rooker-Feldman doctrine is a narrow jurisdictional bar…designed to prevent lower

federal courts from exercising jurisdiction over matters that are exclusively reserved for Supreme

Court review under 28 U.S.C. § 1257.” See Anthony of the Family Baker v. Child Support Div.,

No. 3:18-CV-341-C-BN, 2018 WL 4858743, at *4 (N.D. Tex. Sept. 18, 2018). Under Rooker-

Feldman a party losing in state court cannot seek what in substance would be appellate review of

the state court judgment in a district court, based on the party’s claim that the state judgment itself

violates his federal rights. Id. The Fifth Circuit has “held that litigants may not obtain review of

state court actions by filing complaints about those actions in lower federal courts cast in the form

of civil rights suits’” Id. at 5, citing Turner v. Cade, 354 F. App’x 108, 111 (5th Cir. 2009) (per

curiam).

       Courts have consistently applied the Rooker-Feldman doctrine as a bar to federal

jurisdiction over matters related to the family disputes of divorce and child support. Id., citing

Evans v. Williamson Cty. Gov’t, Tex., No. A-15-CV-436-SS, 2015 WL 4621449, at *4 (W.D. Tex.

May 28, 2015); McCormick v. Dempster, 82 F. App’x 871, 2003 WL 22922312, at *1 (5th Cir.

Dec. 9, 2013) (per curiam) (affirming “dismissal for lack of subject matter jurisdiction[, under

Rooker-Feldman,] of [a pro se plaintiff’s] 42 U.S.C. § 1983 action, in which she asserted that her

due process rights were violated by a state court’s entry of a child custody order and another state

court’s enforcement of that order”).

       Here, Plaintiff is once again attempting to impermissibly challenge state court child support

proceedings under the guise of a federal complaint alleging civil rights violations. In 2019,

                                                  5
 Case 3:20-cv-00476-S-BH Document 71 Filed 01/28/21                  Page 6 of 8 PageID 504



Tomasella filed a similar federal complaint which Judge Godbey dismissed for lack of subject

matter jurisdiction. See Tomasella v. Div. of Child Support, No. 3:19-cv-00771-N-BN, 2019 WL

2165744, at *2 (N.D. Tex. Apr. 29, 2019). Nothing in Plaintiff’s current Complaint changes the

substance of Tomasella’s claims or vests this Court with subject matter jurisdiction. Accordingly,

Tomasella’s lawsuit should be dismissed.

   C. Plaintiff’s Lawsuit Must Be Dismissed Because Plaintiff Fails To State A Claim Upon
      Which Relief Can Be Granted.

       Tomasella’s lawsuit must be dismissed because his claims are time-barred and he has failed

to allege sufficient facts to support a plausible claim against General Paxton under federal law or

Texas law.

       Federal claims brought under § 1983 have a limitations period of 2 years. See Whitt v.

Stephens Cty., 529 F.3d 278, 282 (5th Cir. 2008). While claims for fraud, fraudulent inducement,

and RICO must be brought within 4 years of the activity giving rise to the claim. See Hunton v.

Guardian Life Ins. Co. of Am., 243 F. Supp. 2d 686, 702 (S.D. Tex. 2002), citing Atkins v.

Crosland, 417 S.W.2d 150, 153 (Tex. 1967); see also Rogers v. McDorman, 521 F.3d 381, 387

(5th Cir. 2008). Tomasella filed his lawsuit in February of 2020, however all of the activity he

complains about occurred more than 4 years prior to him filing this lawsuit, i.e., he obtained his

marriage license in 1995; he was ordered to pay child support in 2002 and an increase was ordered

in 2013; he was arrested and incarcerated for non-payment of court-ordered child support in 2013

and again in 2015. See Complaint at pp. 5, 15-17. Consequently, Plaintiff’s claims are time-barred

and must be dismissed.

       Further, even if Tomasella’s claims were not barred by qualified immunity or limitations,

the claims should be dismissed because Tomasella fails to allege sufficient facts to support any

plausible claim against General Paxton. See Complaint; see also Bell Atlantic Corp., 550 U.S. 544.

                                                6
 Case 3:20-cv-00476-S-BH Document 71 Filed 01/28/21                     Page 7 of 8 PageID 505



Plaintiff attempts to bring claims based on alleged violations of the Fourth, Eighth, and Fourteenth

Amendments, state law, and RICO, yet Plaintiff does not allege any facts from which the Court

could infer liability on General Paxton. See Complaint. Accordingly, Plaintiff’s claims must be

dismissed. In re Katrina Canal Breaches Litigation, 495 F.3d at 205.

                                  IV.     CONCLUSION and PRAYER

       For the reasons stated above, all claims in Plaintiff’s First Amended Complaint against

Defendant General Paxton should be dismissed as a matter of law.

       WHEREFORE, Defendant Warren Kenneth Paxton, Attorney General, prays that the Court

dismiss, with prejudice, all claims in Plaintiff’s First Amended Complaint and that Plaintiff takes

nothing by his suit and that Defendant recovers all relief, special or general, at law or in equity, to

which he shows himself justly entitled, including but not limited to his costs incurred herein.


                                                       Respectfully submitted,

                                                       KEN PAXTON
                                                       Attorney General of Texas

                                                       BRENT WEBSTER
                                                       First Assistant Attorney General

                                                       GRANT DORFMAN
                                                       Deputy First Assistant Attorney General

                                                       SHAWN COWLES
                                                       Deputy Attorney General for Civil Litigation

                                                       THOMAS A. ALBRIGHT
                                                       Chief - General Litigation Division

                                                       /s/ Yvonne D. Bennett
                                                       YVONNE D. BENNETT
                                                       Texas Bar No. 24052183
                                                       Attorney-in-Charge
                                                       Assistant Attorney General
                                                       Office of the Attorney General

                                                  7
 Case 3:20-cv-00476-S-BH Document 71 Filed 01/28/21               Page 8 of 8 PageID 506



                                                    P.O. Box 12548
                                                    Austin, Texas 78711-2548
                                                    Phone: 512-463-2120
                                                    Fax: 512-320-0667
                                                    Email: yvonne.bennett@oag.texas.gov
                                                    ATTORNEYS FOR DEFENDANT
                                                    ATTORNEY GENERAL
                                                    KENNETH PAXTON



                                CERTIFICATE OF SERVICE
       I hereby certify that a true and correct copy of this document has been served via PACER

electronic notification and email on January 28, 2021, on:

Pro Se Plaintiff
Todd Michael Tomasella
9201 Warren Pkwy, #200
Frisco, TX 75035
970-799-9346
GoodNews014@yahoo.com

                                                    /s/ Yvonne D. Bennett
                                                    YVONNE D. BENNETT




                                                8
